 NATIONAL CASH REGISTER CO.TheNationalCashRegisterCompanyandFederation of Business Machine Technicians & En-gineers Association,Petitioner.Case 20-RC-7356June 28, 1967DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer PatriciaKenny. I On March 30, 1967, the Regional Directorfor Region 20 issued an order transferring this caseto the National Labor Relations Board. Thereafter,the Employer and the Petitioner filed briefs.The National Labor Relations Board2 has con-sidered the Hearing Officer'srulingsmade at thehearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerningthe representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Petitioner seeks a unit confined to em-ployees in the Employer's Sacramento, California,office, who are employed as technical servicerepresentatives,technicalservicerepresenta-tives(S), technical inspectors, and porter. The Em-ployer contends that this unit which encompassesemployees at its Chico, Yuba City, and Redding,California, offices would be appropriate. The Em-ployer would also exclude technical inspectors andporters from any such unit.There is no history of bargaining at the Sacra-mento office or at any of the other offices which theEmployer claims should be combined with Sacra-mento into a single unit.The Employer is engaged in the business ofmanufacturing,selling,and servicing cash registers,adding machines, and other business machines. Itsnationwide operations are administratively or-ganized into six divisions, each headed by a divisionmanager. Each division has a number of branch of-'After a hearing was held on the question of the scope of the unit, theEmployer announced the reorganization of its SacramentoofficeThehearing was then reopened for further evidence on that question in light ofthe reorganization.YPursuant to Section 3(b) of the National Labor Relations Act, as173(ices headed by a branch manager who reports tothe divisionmanager.Some,but not all, branch of-fices have one or more suboffices each headed bya suboffice manager who reports to the branchmanager. Each branch office maintains its ownfinancial records independently of other branch of-fices.The branch manager has almost completeauthority to manage operations of his branch andto hire, fire, promote, and transfer branch personnel.In those instances where the branch has subofficesattached to it, the branch offices' records includethoseof its suboffices.Although the branchmanager acts finally on all personnel matters affect-ing suboffice personnel, he does so after consulta-tion with and upon the recommendation of the sub-officemanager. The latter remains responsible forday-to-day operations and the work of employeesinhis suboffice.The manager of the subofficemakes all day-to-day work assignments, ad-ministers discipline when necessary, and recom-mends to the branch manager the hiring, discharge,promotion, or transfer of personnel under his super-vision.The Sacramento, California, office to which thePetitioner's request is confined is a main branch of-fice.As of the date the petition was filed, the Sacra-mento branch had no suboffices. However, as aresult of a subsequent reorganization of certain of-fices, the Employer has now established the Chico,Redding, and Yuba City, California, offices as sub-offices of the Sacramento branch office. Beforesuch reorganization, the Chico, California, officewas a main branch office to which the Redding andYuba City offices and certain other offices were at-tached as suboffices.3 Each of these suboffices aswell as the main Sacramento office has a comple-ment of technical service representatives, andtechnical service representatives(S). In Sacramentothereis, inaddition, a technical inspector and aporter.As noted above, the Employer claims thatthe only unit which can be appropriate in the cir-cumstances of this case is one encompassing thetechnical service representative and technical ser-vice representative(S) at the four offices which nowcomprise its entire "Sacramento branch office."The requested Sacramento unit has approximate-ly 40 employees. There are about five employees atthe Chico office, seven at Redding, and three atYuba City.The Sacramento office is approximately 50 milesfrom Yuba City, 100 miles from Chico, and 200miles from Redding. Each office services adesignated territory. There is no interchange of per-sonnel among these offices except in emergenciesamended, the National Labor Relations Board has delegated its powers inconnection with this case to a three-member panel3 The Medford, Oregon, office, formerly within the Chico branch, wastransferred to the Eugene, Oregon,branch because Eugene was closer toMedford than Sacramento.166 NLRB No. 27 174DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch as the unavailability at a given office of a ser-viceman experienced on the Employer's more com-plex equipment.There is nothing in the Act which requires thatthe unit for bargaining be the only appropriate unit,or even the most appropriate one. The Act requiressimply that the unit be "appropriate" to insure toemployees in each case the fullest freedom in theexercise of their rights guaranteed by the Act. Thefact that a unit extending in scope to the four officesfor which the Sacramento branch manager is ad-ministratively responsible maybe appropriate doesnot foreclose a finding that a unit limited to Sacra-mento is also appropriate, if such a finding is sup-ported by the circumstances of this case-and onthe record herein made we are satisfied that it is.We believe it evident from the geographic separa-tion of the particular office from that of the subof-fices, from its separate supervision, from the factthat it does not regularly interchange with em-ployees in the suboffices, and from the fact that itservices customersin anassigned territory not nor-mally serviced by employees of the suboffices, thatthe Sacramento employees here involved constitutea homogeneous grouping of employees who sharea community of interests, which in substantialrespects are distinct from those of the similarly clas-sified employees who are located at the suboffices.For these reasons, and bearing in mind also theabsence of any conflicting bargaining history in-volving them and that no labor organization is seek-ing to represent them on a broader basis, we con-clude and find in the circumstances of this case thatthe requested unit confined in scope to employeesassigned to the Sacramento, California, office loca-tion is anappropriateunitfor the purposes of col-lective bargaining.4There remainsin issuethe unit placement oftechnical inspectors and the porter. The technicalinspectors' primary function is to make routinemaintenance inspections and minor repairs of theEmployer-manufactured equipment at customersites.The work tasks they perform were formerlyperformed by technical service representatives andtechnical service representatives(S). Indeed, thetechnical inspector classification was created to re-lieve service representatives of these routine in-spections and minor repair responsiblilities. The4CfSav-On Drugs,138 NLRB 1032,MetropolitanLifeInsuranceCo.,156 N LRB 1408,Western and Southern Life Insurance Co., Inc ,163 NLRB 138.5An election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within 7daysafter the date of this Decision andtechnical inspector and the technical servicerepresentative(S) work the same hours, in the samework area, and receive the same wages andbenefits. Both must qualify for their respective posi-tions by passing the same examination, with thosemaking the higher scores receiving the technicalservice representative(S) classification. The latterclassification qualifies its occupant for automaticupgrading to the technical service representativeclassification after about 2 years, whereas em-ployees rated as technical inspectors must take anew examination and undergo a certain additionalperiod of training in order to qualify for the higherrated position. The Employer grounds its requestfor exclusion of the technical inspector on the factthat the technical inspector, unlike the technicalservicerepresentative(S),cannot automaticallyprogress to the top-rated service position. How-ever, we do not consider this difference sufficientlysubstantialto negatethe community of interestswhich technical inspectors share with the other ser-vice employees. We shall therefore include techni-cal inspectors within the appropriate unit.The porter's main duties are to cleanand main-tain the area of the office where the clerical staffworks. He is under the same immediate supervisoras the office clerical employees whom all partiesagree to exclude from the unit, and his work tasksare dissimilar from those of unit personnel. His solecontact with the latter occurs when, on occasion, heis asked to deliver packages to the service area. Ashis work interests appear to be clearly unrelated tothose of the other employees herein involved, weshall exclude him from the unit found appropriate.We find, therefore, that the following employeesof the Employer constitutea unitappropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All technical service representatives, technicalservice representatives(S), and technical inspectorsemployed in the Employer's Sacramento office, butexcluding all such service personnel located in anysuboffice, the porter, supervisors, and guards asdefined in the Act, and all office clerical employees.[Direction of Election 5 omitted from publica-tion.]Direction of Election.The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds of setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc., and Saluda Knitting Inc.,156 NLRB 1236